UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


NOE SANCHEZ,                                   §
                                               §
                Plaintiff,                     §
                                               §
versus                                         §     CIVIL ACTION NO. 1:18-CV-471
                                               §
ATT’Y GEN. JEFF SESSIONS, et al.,              §
                                               §
                Defendants.                    §

               MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                  JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Noe Sanchez, formerly an inmate confined at the Federal Correctional Complex

located in Beaumont, Texas, proceeding pro se, brought the above-styled lawsuit.

         The court referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court. The Magistrate Judge recommends this action be dismissed without prejudice

pursuant to FE. R. CIV. P. 4(m).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all

available evidence. No objections to the Report and Recommendation of United States

Magistrate Judge were filed by the parties.
                                         ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation.

       SIGNED at Beaumont, Texas, this 13th day of September, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                            2
